Citation Nr: 0417498	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-19 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision form the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.  

2.  Service medical records are negative for complaints of, 
or treatment for, tinnitus.  

3.  Service medical records and post service medical records 
are negative for a tinnitus disability.  

4.  In the RO's March 1984 decision, the veteran's claim for 
entitlement to service connection for hearing loss was 
denied, the veteran was notified of this decision and 
apprised of his appellate rights; however, he did not appeal 
that decision and the March 1984 decision became final.  

5.  Evidence obtained and associated with the claims file 
since the RO's March 1984 decision is neither new or 
material, nor is it of such significance that, when viewed by 
itself or in conjunction with the evidence previously of 
record, it must be considered in order to fairly decide the 
merits of the veteran's claim for entitlement to service 
connection for bilateral hearing loss.  




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The RO's March 1984 decision denying the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2003).  

3.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss has not been submitted and the 
requirements to reopen the veteran's claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  

In the veteran's case, the rating decision of March 2002 was 
issued prior to the veteran being adequately notified of the 
VCAA requirements.  By correspondence dated in November 2002, 
the veteran was properly notified of VCAA and VA's duty to 
assist.  In order to satisfy the holding in Pelegrini, the 
Board would have to dismiss as void ab initio, the rating 
decision of the RO, which was promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the veteran being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the veteran of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
veteran.  

The Board concludes that the discussions contained in the 
RO's March 2002 rating decision, the July 2002 statement of 
the case and the November 2002 correspondence pertaining to 
VCAA have provided the veteran with sufficient information 
regarding the applicable regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran served on active duty from October 1967 to 
October 1970.  His DD Form 214 listed his military 
occupational specialty as an equipment storage specialist.  
In February 1984, the veteran submitted an claim for 
entitlement to service connection for hearing loss.  

At the time of the veteran's enlistment examination, his 
hearing was normal, as there were no hearing abnormalities 
reported.  The veteran's enlistment examination shows that on 
audiometric examination, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-10
-5

5
LEFT
0
-5
-10

15

Service medical records show that the veteran was seen in 
March 1968 for occasional dizziness and sensation on blowing 
in the ear.  The diagnosis was upper respiratory infection.  
At discharge in 1970, the veteran's hearing was normal and 
the separation physical examination was negative for any 
hearing abnormalities.  On separation, audiometric 
examination, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
20
5
10
10
10

Service medical records included a Report of Medical 
Examination, dated in May 1976, for the purpose of enlisting 
in the United States Army Reserves (USAR).  On audiometric 
examination, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
10
--
65
LEFT
15
0
5
--
60

The Report of Medical Examination indicated that the veteran 
was recommended to obtain a waiver to enlist in the USAR due 
to the results of the audiometric examination.  On a Report 
of Medical History dated in May 1976, the veteran listed his 
civilian occupation as a barber.

Associated with the claims file is a private audiological 
examination dated in March 1983 from Massachusetts Eye and 
Ear Infirmary.  On examination, the veteran reported that he 
had a history of high frequency hearing loss.  His complaints 
included noise exposure during service.  He did not 
experience tinnitus or dizziness.  The veteran did not relate 
to the examiner the events responsible for the noise 
exposure.  

The veteran's hearing in the left ear was within normal 
limits; however, his hearing was severely decreased above the 
3000 Hertz frequency level.  His hearing in his right ear was 
also within normal limits; however, he experienced a severe 
decrease above the 2000 Hertz frequency level.  Speech 
discrimination scores, for both the left ear and the right 
ear, were within normal limits.  

The diagnosis was severe high frequency loss above the 2000 
Hertz frequency for the right ear and severe high frequency 
loss above the 3000 Hertz frequency for the left ear.  The 
examination results were consistent with the history reported 
by the veteran.  The examiner opined that the veteran was 
minimally handicapped, primarily in adverse listening 
situations, and recommended that he use ear protection.  

In March 1984, the RO denied the veteran's claim for 
entitlement to service connection for hearing loss. The RO 
based its decision on the fact that the veteran's service 
medical records were negative for complaints, treatments or 
findings referable to hearing loss.  The veteran was notified 
of the RO's decision in May 1984, the veteran did not appeal 
the decision and the RO's March 1984 denial became final.  

Thereafter, in February 2002, the veteran submitted an 
initial claim for tinnitus and a claim to reopen a claim for 
entitlement to service connection for bilateral hearing loss.  

Since the RO's March 1984 final decision, the veteran has 
submitted a private audiological examination, dated in 
November 2001, from Massachusetts Eye and Ear Infirmary, 
copies of his service medical records and written arguments 
in support of his claim.  

During the November 2001 examination, the veteran's 
subjective complaint was decreased hearing, particularly in 
noisy situations.  The examiner reported a lack of symmetry 
between the 1500-2000 Hertz frequency levels, with the left 
ear noted as worse than the right ear.  Communication in 
adverse listening situations was anticipated; however, a 
hearing aid was not recommended.  

The veteran submitted a statement in support of his claim, 
dated in September 2003.  He maintains that his hearing was 
normal upon entry into the service and that he was exposed to 
loud noises as an operator of extremely noisy, heavy-duty 
forklifts. He also stated that he was given a hearing waiver, 
in 1976, when he enlisted into the USAR, due to defective 
hearing.  He asserted that his hearing is the result of 
operating extremely noisy forklifts.  He also maintains that 
there is documentation that he complained of his hearing 
while in service, in March 1968.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Where a veteran serves continuously for 90 days or more 
during a period of war, and a high frequency sensorineural 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307, 3.309 (2003)

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The veteran's military experience included work as a 
Equipment Storage Specialist where he operated noisy 
equipment.  Service medical records are negative for 
complaints of, or treatment for, tinnitus.  At discharge, in 
October 1970, the veteran's ears were evaluated as normal.  
Nothing associated with the claims file indicates that the 
veteran has been diagnosed with tinnitus.  

On private audiological examination, dated in March 1983, the 
examiner specifically noted that the veteran did not suffer 
from tinnitus.  Likewise, on private audiological 
examination, conducted in November 2001, there were no 
subjective complaints of tinnitus.  The examination was 
negative for a tinnitus diagnosis.  

The Board is aware of the veteran's contentions that his 
tinnitus is the result of service; however, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Inasmuch as there is no evidence that veteran presently has 
tinnitus, the Board finds that there is no basis upon which 
to grant service connection.  

Under the circumstances of this case, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

New and Material

The veteran maintains that he submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for bilateral hearing loss.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  This amendment is effective only for 
claims filed on or after August 29, 2001, as is presently the 
case.  Consequently, the current appeal will be decided under 
the new version of § 3.156(a) as is outlined in the decision 
below.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510,513 (1992).  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  In March 2002, the RO 
determined that the veteran had not submitted new and 
material evidence.  The veteran appealed the claim to the 
Board.  The Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board's decision is favorable to 
the veteran, the claim must be opened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29, 1994).  

Analysis

Upon review of the medical evidence of record, the veteran 
has not submitted new and material evidence sufficient to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

The Board notes the that November 2001 private audiological 
examination, submitted subsequent to the RO's March 1984 
final decision, is new in the sense that the examination had 
not been previously considered; however, this record is not 
material.  The examination report is cumulative in the sense 
that it shows that the veteran suffers from current hearing 
loss; however, the examination fails to offer a medical 
opinion establishing a relationship between the veteran's 
hearing loss and service.  

The Board observes that the veteran's statement submitted in 
support of his claim, dated in September 2003, is not new, 
nor is it material.  The veteran's written argument 
essentially details his account of the events surrounding his 
exposure to noise while in service.  He gave a summary of 
what is included in his service medical records and points to 
a specific date where he was seen for an illness, which 
involved his ears.  The supporting documents submitted with 
the veteran's written argument were copies of his previously 
reviewed service medical records.  

It was previously determined that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for entitlement to service connection for hearing loss.  
After receiving notice that this determination was final, the 
veteran was asked to submit new and material evidence to 
reopen his claim for service connected benefits.  While the 
veteran has submitted new evidence, namely the November 2001 
private audiological examination, he has not submitted 
material evidence, specifically, evidence relating his 
hearing loss to active service.  Absent competent medical 
evidence that tends to establish a relationship or link 
between the veteran's hearing loss and active service the 
evidence submitted since the RO's March 1984 final decision 
denying service connection for hearing loss is best 
characterized as cumulative.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for hearing loss 
is not reopened.  See Anglin v. West, 203 F.3d 1343, 1347 
(2000);  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Smith v. West, 12 Vet App. 312, 315 (1999); 38 C.F.R. 
§ 3.156(a).  


ORDER

Entitlement to service connection for tinnitus is denied.  

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for hearing loss is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



